        Case 1:21-cv-01643-ELR Document 18 Filed 06/18/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

OWNERS INSURANCE COMPANY,

             Plaintiff,                              Civil Action File No.
v.                                                   1:21:cv-01643-ELR

AUSTELL INTERNATIONAL
FARMER’S MARKET, LLC. AND
LEONOR VASQUEZ,

             Defendants.
                                           /

                           NOTICE OF SETTLEMENT

      COMES NOW Owners Insurance Company, Plaintiff in the above-styled

matter, and hereby notifies the Court of the status of this matter.

      This action concerns an insurance coverage dispute concerning the liability as

alleged in an underlying state court case, Leonor Vasquez v. Austell International

Farmer’s Market, LLC. and John Doe, State Court of Gwinnett County, Civil Action

File No. 20-C-03115-S1 (the “Underlying Lawsuit”). Owners has been informed that

the Underlying Lawsuit was resolved by settlement on June 16, 2021.

      Owners understands also that a condition of the settlement in the Underlying

Lawsuit is the dismissal of this lawsuit. The parties in the underlying action

Defendant Austell International Farmer’s Market, LLC, its insurance carrier Owners
                                       -1-
        Case 1:21-cv-01643-ELR Document 18 Filed 06/18/21 Page 2 of 4




Insurance Company and Plaintiff Leonor Vasquez are working to exchange

settlement documents for settlement funds and for settlement of the coverage issues

involved in this litigation. Once the settlement of the underlying cause of action and

the coverage issues alleged in this litigation are resolved, Owners Insurance

Company will dismiss this action.

      Respectfully submitted this 18th day of June, 2021.

                                              KENDALL | MANDELL, LLC


                                               /s/ M. Brandon Howard
                                               Michael C. Kendall, Esq.
                                               Georgia Bar No. 414030
                                               M. Brandon Howard, Esq.
                                               Georgia Bar No. 550524
                                               3152 Golf Ridge Boulevard, Suite 201
                                               Douglasville, Georgia 30135
                                               Telephone: (770) 577-3559
                                               mckendall@kendallmandell.com
                                               mbhoward@kendallmandell.com
                                              Attorneys for Plaintiff Owners Insurance
                                              Company




                                        -2-
        Case 1:21-cv-01643-ELR Document 18 Filed 06/18/21 Page 3 of 4




                        CERTIFICATE OF SERVICE

      This is to certify that on this 18th day of June, 2021, the NOTICE OF

SETTLEMENT AND RESOLUTION were filed with the Clerk of Court using

the ECF system and the copies of this pleading have been sent via email to the

following counsel of record:

Kenneth W. Brosnahan, Esq.             W. Stan Faulkner, Esq.
Linda G. Carpenter                     Faulkner Law Offices, LLC
Sharon L. Neal, Esq.                   331 Washington Avenue
THE BROSNAHAN LAW FIRM                 Marietta, Georgia
31 Lenox Pointe, NE
Atlanta, Georgia 30324

                                           KENDALL | MANDELL, LLC


                                           /s/ M. Brandon Howard
                                           Michael C. Kendall, Esq.
                                           Georgia Bar No. 414030
                                           M. Brandon Howard, Esq.
                                           Georgia Bar No. 550524
                                           3152 Golf Ridge Boulevard, Suite
                                           201
                                           Douglasville, Georgia 30135
                                           Telephone: (770) 577-3559
                                           mckendall@kendallmandell.com
                                           mbhoward@kendallmandell.com
                                           Attorneys for Owners Insurance
                                           Company




                                     -3-
        Case 1:21-cv-01643-ELR Document 18 Filed 06/18/21 Page 4 of 4




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rules 5.1 (B) and 7.1 (D), I hereby certify that the foregoing

filing complies with the applicable font and size requirements and is formatted in

Times New Roman, 14 point font.

                                              KENDALL | MANDELL, LLC


                                              /s/ M. Brandon Howard
                                              Michael C. Kendall, Esq.
                                              Georgia Bar No. 414030
                                              M. Brandon Howard, Esq.
                                              Georgia Bar No. 550524
                                              3152 Golf Ridge Boulevard, Suite
                                              201
                                              Douglasville, Georgia 30135
                                              Telephone: (770) 577-3559
                                              mckendall@kendallmandell.com
                                              mbhoward@kendallmandell.com
                                              Attorneys for Owners Insurance
                                              Company




                                        -4-
